270 F.2d 448
106 U.S.App.D.C. 145
Robert H. ELLIS, Appellant,v.UNITED STATES of America, Appellee.
No. 14917.
United States Court of Appeals District of Columbia Circuit.
Argued June 5, 1959.Decided June 18, 1959.Petition for Rehearing En Banc Denied Sept. 23, 1959.

Mr. Henry Lincoln Johnson, Jr., Washington, D.C., with whom Mr. William B. Bryant, Washington, D.C., was on the brief, for appellant.
Mr. Harry T. Alexander, Asst. U.S. Atty., for appellee.  Messrs. Oliver Gasch, U.S. Atty., Carl W. Belcher, Asst. U.S. Atty., and Jerome A. Cohen, Asst. U.S. Atty., at the time the brief was filed, were on the brief for appellee.
Before WILBUR K. MILLER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant, having waived a jury trial, was found guilty and convicted of operating a lottery in violation of the District of Columbia lottery statutes.1


2
On appeal he contends first that number slips and other gambling paraphernalia were seized under warrants which were not supported by a showing of adequate probable cause; and second that the evidence was insufficient to sustain a conviction of operating the lottery.


3
Our examination of the record and consideration of appellant's contentions satisfy us that there was no error.


4
Affirmed.



1
 D.C.Code, 22-1501, 1502, 1505